Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oka et al. (herienafter "Oka")(USPAP. 20140244191).
Regarding claims 1, 19, 20,  Oka discloses a method of predicting remaining battery life in a device, the method comprising:  
obtaining, from a battery (battery of a mobile device such as smart phones), battery state information indicative of a current state of a charge of the battery (current power consumption draining from the battery, e.g. Par. 126. Also Par. 72: current consumption determined in real time), the battery being configured to supply power to the device (e.g. battery 130 of mobile device 100 in Par. 28); 

predicting, by using a machine learning algorithm (e.g. machine learning technique at Par. 129), a remaining battery life of the device on which a specific application is to be executed, based on the obtained battery state information (Pars. 125-127: predicting power current consumption, show user which applications are draining too much current 
 	and providing an indication of the predicted remaining battery life (Pars. 125-127: predicting power current consumption, show user which applications are draining too much current from the battery of the mobile device/smart phones and predict what will happen in the next X minutes of operation based on the latest application usage and the current battery charge and provide feeback to the user so that user can modify their behavior to extend the battery life and use the device longer).

Regarding claim 2, Oka discloses wherein the predicting the remaining battery life is further based on information relating to a previous pattern of usage of the device (Pars. 78-83 and 111).

Regarding claim 3, Oka discloses identifying a user of the device, from among a plurality of users; and retrieving stored information relating to a previous pattern of usage of the device by the identified user, as the information relating to the previous pattern of usage of the device (Par. 27: identify a subscriber/user).
Regarding claim 4, Oka discloses wherein the predicting the remaining battery life further based on the information relating to the previous pattern of usage of the device comprises: recording information relating to a pattern of usage of the device and an 

Regarding claim 5, Oka discloses wherein the predicting the remaining battery life further based on the information relating to the previous pattern of usage of the device comprises: inputting the information to the machine learning algorithm (Par. 78-83 and 111).
Regarding claim 6, Oka discloses wherein the predicting the remaining battery life further based on the information relating to the previous pattern of usage of the device comprises: assigning, by using a clustering algorithm, a user to a cluster among a plurality of clusters based on the information relating to the previous pattern of usage of the device, wherein each cluster of the plurality of clusters relates to a group of users who exhibit similar patterns of usage (Pars. 63-65).

Regarding claim 7, Oka discloses wherein an identifier of the assigned cluster is provided as an input to the machine learning algorithm (Pars. 63-65). 
Regarding claim 8, Oka discloses wherein obtaining the machine learning algorithm by retrieving one of a plurality of machine learning algorithms from a server according to the cluster to which the user is assigned, each of the plurality of machine learning algorithms corresponding to one of the plurality of clusters (Pars. 63-65).
Regarding claim 9, Oka discloses wherein the predicting the remaining battery life comprises providing, to the machine learning algorithm, an input that is indicative of the 
Regarding claim 10, Oka discloses 22predicting, by using the machine learning algorithm, a respective remaining battery life for each of the plurality of applications to be executed by the device, wherein providing comprises providing, to a user, an indication of the predicted respective remaining battery life for each of the plurality of applications (Pars. 34, 60, 65).
Regarding claim 11, Oka discloses wherein the providing comprises displaying the respective remaining battery life for each of the plurality of applications in a vicinity of an icon for launching each of the plurality of applications (Par. 114).
Regarding claim 12, Oka discloses launching the specific application in response to a user command (Pars. 65-67).
Regarding claim 13, Oka discloses changing at least one of a setting of the specific application or a setting of the device based on a user input; predicting, by using the machine learning algorithm, the remaining battery life of the device on which the specific application is to be executed based on the changed setting; and providing an indication of the remaining battery life based on the changed setting (Pars. 65-67).
Regarding claim 14, Oka discloses wherein the predicting the remaining battery life of the device comprises inputting the obtained battery state information to the machine learning algorithm (Pars. 65-68).
 	Regarding claim 15, Oka discloses wherein the predicting the remaining battery life of the device comprises: 23obtaining, by using the machine learning algorithm, a predicted rate of power consumption by the device based on execution of the specific 
 	Regarding claim 16, Oka discloses wherein the predicting the remaining battery life of the device comprises inputting, to the machine learning algorithm, operating state information relating to a current operating state of the device (Pars. 135-139, 65-67). 
Regarding claim 17, Oka discloses wherein the operating state information is indicative of a computational burden on the device prior to execution of the specific application (Par. 113).
 	Regarding claim 18, Oka discloses obtaining the machine learning algorithm by retrieving one of a plurality of machine learning algorithms from a server based on a type of the device, each of the plurality of machine learning algorithms relating to different device type (Par. 113). 
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 26, 2022